Title: From George Washington to William Stephens Smith, 10 February 1792
From: Washington, George
To: Smith, William Stephens



Sir
Philadelphia february 10th 1792

I was sorry to learn from your letter of the 7th instant, that you propose to resign the Office which you hold under the United States.
Presuming that this determination is the result of a due reflection upon the subject, and a conviction that the measure is for your best interest, I acquiesce in it, altho’ I regret the loss of your services to the public. And, while I express my approbation of your conduct in the Offices which you have held under the United States, so far as it has come to my knowledge—permit me to add my best wishes for your future happiness & prosperity.
Your proposal of continuing to discharge the duties of your office until the first of March, or until another person shall be appointed thereto, will allow time for the selection of a proper character, which, as soon as determined on, will be duly notified to you by the secretary of the Treasury. With sincere regard & esteem I am, Sir, Yr most ob. St
